10/22/2020

State Bar of Texas | Find A Lawyer

STATE BAR of TEXAS

 

Sort by: | Relevance

Filter by:
NOT ELIGIBLE TO PRACTICE
DECEASED

ALL ~— ELIGIBLE TO PRACTICE

FBI

Primary Practice Location: Washington Dc, DC

935 Pennsylvannia Ave Nw
Washington Dc, DC 20535

Practice Areas: Government/Administrative

 

 

 

NON-PRACTICING

Download vCard &

Tel: 540-868-4500 %

INACTIVE

https://www.texasbar.com/AM/Template.cfm?Section=Find_A_Lawyer&Template=/CustomSource/MemberDirectory/Result_form_client.cfm

1/1
